COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Texas Windstorm Insurance Association v. Randy Jones

Appellate case number:     01-16-00385-CV

Trial court case number: 84166-CV

Trial court:               239th District Court of Brazoria County, Texas


        Texas Windstorm Insurance Association has filed a petition for permissive appeal. The
petition is GRANTED.

        Texas Windstorm Insurance Association is deemed to have filed a notice of appeal as of
the date of this order. See TEX. R. APP. P. 26.1(b), 28.3(k). A separate notice of appeal need not
be filed. See TEX. R. APP. P. 28.3(k). This appeal is governed by the rules for accelerated
appeals. See id.

       The Clerk of this Court is instructed to file a copy of this order with the trial court clerk.

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                   Acting for the Court

Panel consists of Chief Justice Radack and Justices Jennings and Lloyd


Date: June 2, 2016